’-‘-..                                                    R-754




                               October 15, 1947


         Hon. Oraham Bruce         Opinion No. V-406
         County Attorney
         Orange County             Re:   Construction of Sec. 2,
         orange, Texas                   Art. III, Ch.,228, H.B.
                                         295, 50th Leg., 1947.
         Deer Mr. Bruce:
                   Your request for an opinion of this Department
         is substantially as follows:
                  ?l?heOrange County School Superintendent
             and the Superintendent of the Orange Independ-
             ent School Distrlot have requested my opinion
             on the construction of Section 2, Article III,
             of Chapter 228 of the laws enacted by the Flf-
             tieth Legislature (Ii.B. 295).
                   “0ll8. Is a teacher who hae received an
             M. A. degree and who has completed one ,ormore
             years of college training after having received
             said M. A. degree entitled to a raise of $25.00
             per month for each year of such additional years
             of college training?
                  "TWO. Is a teacher who has received a Ph.
             D. degree entitled to receive $25.00 per month
             extra for each year of college training after
             the receipt of an M. A. degree, or to just one
             $25.00 raise regardless of the number of years
             college training required between the receipt of
             an M. A. degree and the receipt of a Ph. D. de-
             gree?'
                   Section 2, Article III, H. B. 295, 50th Leglsla-
         ture, 1947, Is in part as followsn
                  "Salary sdhedule and Length of Term. The
             base pay for classroom teachers in unaccredited
             schools shall be One Hundred and Fort -eight
             Dollars ($148) per month for .elght (83 months.
             The base pay for classroom teachers In accredited
Hon. Graham Bruce - Page 2   (v-406)



     schools shall be One Hundred and Forty-eight
     Dollars ($148) per month for nine (9) months.
     The base pay for Vocational Agriculture,
     Vocational Home Economics, and Trades end
     Industries teachers shall be One Hundred and
     Twenty-four Dollars ($124) per month for
     twelve (12) months In both accredited and
     unaccredited schools. Tventg-five Dollars
     ($25) per month shall be added for each year
     of colle 8 credit over one (1) year. SiX
     Dollars 7$6) per month shall be added for
     each year of teaching experlqnce not to ex-
     ceed Seventy-two Dollars ($72) per month.
     To receive credit for each year of college
     training beginning with the fourth year, a
     recognized Degree appropriate to each year
     of college training must have been conferred.
     . . .   (Emphasis ours)
          The determination of your questions requires a
construction of that portion of Section 2 of Article III
of said Act which relates to Increments for each year of
college training prior to and after the conferring of an
appropriate degree for each year of college training after
the fourth year. The Act contemplates that a teacher
shall receive $25 per month for each year of college cred-
it over one year. Therefore, a teacher with,two years of
college training would receive a $25 increment, and for
three years $50. Beginning with the fourth year a degree
appropriate to each year of college training must have
been conferred to be entitled to an additional increase.
The teacher upon whom a B. A. degree, OP Its equlvelent,
Is conferred would be eligible for $75 and sn additional
year's work and the conferring of a Basters degree would
qualify a teacher for $100. This Department interprets
the provision relating to a Ph. D. degree 8,smeaning that
a teacher would not be entitled to an additional Increase
until the Ph. D. degree is conferred, at which time an
additional Increase of 50 would be allowed qualifying the
teacher for a total of t150 in increments. A Ph. D. de-
gree presupposes two years of additional college training.
No extra increase Is allowed for the Intervening years of
college work, but the same Is predicated upon the confer-
ping of a Ph. D. degree. The Increase In pay is condl-
Honed upon en approprle.tedegree for each year of col-
lege training beginning with the fourth year. It Is our
opinion that the foregoing is a reasonable and proper
construction of said Section 2, Article III, of the Bill
end that both your questions should be answered in the
negative.
..I.


       Eon. Graham Bruce - Page 3     (V-406)



                 Since the enactment of the provision under dls-
       cusslon, the State Department of Education has adopted
       the practice of allowing $25 per month increase for a
       Wasters degree and $50 per month for a Ph. D. degree. It
       Is the opinion of this Department that such a construc-
       tion placed upon the Act In question Is reasonable and
       sound and in the absence of Texas authority to the con-
       trary, the departmental construction should be followed.
                                    SUMMARY
                 A teacher, upon whom a Basters degree Is
            conferred, is not entitled to $25 per month
            Increase in pay for each year of additional
            college training until the Ph. D. degree is
            conferred. When the Ph. D. degree Is confer-
            red such teacher is entitled to an addltlon-
            al Q50 per month. The lhrement or Increase
            In pay allowed In Section 2 of Article III,
            B. B. 295, 50th Leg., Is predicated upon the
            receipt of an appropriate degree for each
            year of college training beginning with the
            fourth year.
                                                Very truly yours
                                         ATTORNEY GENERAL OF TEXAS



                                                            7
                                                Burn811 Weldrep
       BWrdjm                                   Assistant




                                         ATTORNEY GENERAL